                           Case 20-11570-LSS              Doc 213        Filed 07/22/20       Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                     §
         In re:                                                      §   Chapter 11
                                                                     §
         PYXUS INTERNATIONAL, INC., et al.,1                         §   Case No. 20-11570 (LSS)
                                                                     §
                                         Debtors.                    §   (Jointly Administered)
                                                                     §
                                                                     §   Ref. Docket Nos. 21, 22, 83 & 161

                   NOTICE OF ADJOURNMENT OF COMBINED HEARING TO CONSIDER
                    CONFIRMATION OF THE PLAN AND APPROVAL OF THE RELATED
                                   DISCLOSURE STATEMENT


                       PLEASE TAKE NOTICE that, on June 15, 2020, the above-captioned debtors
         and debtors in possession (collectively, the “Debtors”) filed the Joint Prepackaged Chapter 11
         Plan of Reorganization of Pyxus International, Inc. and Its Affiliated Debtors [Docket No. 21]
         (as modified or supplemented, the “Plan”) and related disclosure statement [Docket No. 22] (as
         modified or supplemented, the “Disclosure Statement”).

                        PLEASE TAKE FURTHER NOTICE that, on June 17, 2020, the United States
         Bankruptcy Court for the District of Delaware (the “Court”) entered the Order (I) Scheduling
         Combined Hearing on Adequacy of Disclosure Statement and Confirmation of Prepackaged
         Plan; (II) Fixing Deadline to Object to Disclosure Statement and Prepackaged Plan; (III)
         Approving Prepetition Solicitation Procedures and Form and Manner of Notice of
         Commencement, Combined Hearing and Objection Deadline; (IV) Approving the Form and
         Manner of Notice of the Plan Election Forms; (V) Approving Notice and Objection Procedures
         for the Assumption or Rejection of Executory Contracts and Unexpired Leases; (VI)
         Conditionally (A) Directing the United States Trustee Not to Convene Section 341(a) Meeting of
         Creditors and (B) Waiving Requirement of Filing Schedules and Statements and Rule 2015.3
         Reports; and (VII) Granting Related Relief [Docket No. 83] (the “Scheduling Order”).2 Among
         other things, the Scheduling Order established certain deadlines, including the deadline to file
         responses or objections to the adequacy of the Disclosure Statement or confirmation of the Plan
         as July 20, 2020 at 5:00 p.m. (ET) (the “Plan/Disclosure Statement Objection Deadline”). In
         addition, pursuant to the Scheduling Order, the Court scheduled the hearing to consider approval
         of the Disclosure Statement and confirmation of the Plan for July 27, 2020 at 11:00 a.m. (ET)
         (the “Combined Hearing”).

         1
            The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             All terms not otherwise defined herein shall be given the meanings ascribed to them in the Scheduling Order.


26797798.1
                      Case 20-11570-LSS        Doc 213       Filed 07/22/20   Page 2 of 2




                       PLEASE TAKE FURTHER NOTICE that, on July 20, 2020, the Court entered
         an order [Docket No. 196] directing the appointment of an official committee of equity holders
         (an “Equity Committee”).

                     PLEASE TAKE FURTHER NOTICE that, at the Court’s direction, the
         Combined Hearing has been adjourned to August 18, 2020 at 9:30 a.m. (ET).

                       PLEASE TAKE FURTHER NOTICE that the Plan/Disclosure Statement
         Objection Deadline has been extended solely for the Equity Committee to August 11, 2020 at
         5:00 p.m. (ET). The Debtors shall file any reply briefs in response to any objections in
         accordance with the Local Rules.

         Dated:   July 22, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                               /s/ Ashley E. Jacobs
                                               Pauline K. Morgan (No. 3650)
                                               Kara Hammond Coyle (No. 4410)
                                               Ashley E. Jacobs (No. 5635)
                                               Tara C. Pakrouh (No. 6192)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone:      (302) 571-6600
                                               Facsimile:      (302) 571-1253
                                               Email:          pmorgan@ycst.com
                                                               kcoyle@ycst.com
                                                               ajacobs@ycst.com
                                                               tpakrouh@ycst.com

                                               - and -

                                               SIMPSON THACHER & BARTLETT LLP

                                               Sandeep Qusba (admitted pro hac vice)
                                               Michael H. Torkin (admitted pro hac vice)
                                               Kathrine A. McLendon (admitted pro hac vice)
                                               Nicholas E. Baker (admitted pro hac vice)
                                               Daniel L. Biller (admitted pro hac vice)
                                               Jamie J. Fell (admitted pro hac vice)
                                               425 Lexington Avenue
                                               New York, New York 10017
                                               Telephone:      (212) 455-2000
                                               Facsimile:      (212) 455-2502

                                               Counsel to the Debtors and Debtors in Possession



26797798.1
                                                         2
